Citation Nr: 0503725	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for a service-
connected kidney disorder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).  

Procedural history

The veteran served on active duty from August 5, 1975 to 
October 2, 1975.  

Service connection was granted for kidney stones in a 
February 1976 rating decision, at which time the RO assigned 
a noncompensable disability rating.  In a June 1996 rating 
decision, the disability rating was increased to 10 percent.  

In July 2002, the RO received VA hospitalization reports 
indicating that the veteran had recently undergone a surgical 
procedure for his kidney disorder.  The RO interpreted these 
reports as a claim for an increased disability rating.  In an 
August 2002 rating decision, the RO granted an increased 20 
percent rating.  The veteran disagreed with the August 2002 
rating decision, and the appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
June 2003.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was held at the RO in 
September 2004.  The transcript of the hearing is associated 
with the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

At the September 2004 hearing, the veteran's representative 
requested that the veteran be afforded a current VA 
examination to evaluate his kidney disorder.  The Board notes 
that, although the record contains recent hospitalization 
reports, the most recent VA examination to evaluate the 
kidney disorder was conducted in June 1999, more than five 
years ago.  

During the September 2004 hearing, the veteran pointed to 
problems with urinary frequency and restricted voiding, as 
well as urinary tract infections, which he contended were 
associated with his kidney disorder.  These problems do not 
appear to have been recently evaluated medically.  Neither 
the veteran or the Board are competent to ascribe these 
problems to the service-connected disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  In Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992), a four-year period had elapsed since the 
veteran's last medical examination of his service-connected 
disability and his claim for an increased rating.  The United 
States Court of Appeals for Veterans Claims found that before 
the claim could be fairly adjudicated, a medical examination 
to determine the current level of disability was required.  
See also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
["Where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted"].

Accordingly, for the reasons stated above, the Board finds 
that the record is currently inadequate to evaluate the 
veteran's service-connected kidney disorder.  The case is 
therefore REMANDED to VBA for the following actions:

1.  VBA should arrange a VA examination 
to evaluate the veteran's kidney 
disorder.  

?	The veteran's VA claims folder 
should be forwarded to the examiner.  
The examiner is asked to review the 
veteran's claim folder in 
conjunction with the examination.  
?	The examiner is asked to provide 
his/her estimation as to the current 
level of severity of the veteran's 
service-connected kidney disorder.  
?	The examiner should describe all 
current manifestations of the kidney 
disorder, including whether the 
disorder includes problems with 
frequent stone formation, obstructed 
voiding, urinary tract infections, 
or other impairment of urinary or 
kidney function, and if so, describe 
the frequency and severity of such 
problems.  

Any diagnostic studies deemed to be 
necessary by the examiner should be 
accomplished.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

2.  VBA should accomplish any additional 
development it deems to be necessary and 
then should readjudicate the claim.  VBA 
should consider other diagnostic codes 
pertinent to genitourinary disorders, as 
indicated by the examiner's findings.  If 
the claim remains denied, VBA should 
provide the veteran with a supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




